Citation Nr: 1527344	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for hypogammaglobulinemia for the period prior to January 9, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypogammaglobulinemia and assigned a 10 percent rating effective December 29, 2003.

In an August 2010 rating decision, the RO increased the initial rating for the Veteran's service-connected hypogammaglobulinemia to 60 percent from December 29, 2003.  In a May 2012 rating decision, it increased the rating to 100 percent, effective January 9, 2007.  As those decisions do not represent a total grant of the benefit sought on appeal for the period prior to January 9, 2007, the claim for an increased rating for the period prior to January 9, 2007 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran was scheduled for a hearing before a Decision Review Officer at the RO in February 2010.  However, he elected to cancel the hearing and proceed with an informal conference, which was held that month.  The accompanying report is associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent and credible evidence of record reflects that his hypogammaglobulinemia was manifested by infections recurring at least once every six weeks during the period prior to January 9, 2007.





CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for hypogammaglobulinemia for the period prior to January 9, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.20, 4.117, Diagnostic Codes 7799-7702, 7799-7716 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In this decision, the Board grants a schedular, 100 percent disability rating for hypogammaglobulinemia for the entire period on appeal, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duty to notify and assist is necessary.

II.  Legal Framework and Analysis

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As already discussed, the Veteran is currently assigned a 60 percent rating for his service-connected hypogammaglobulinemia from December 29, 2003 to January 8, 2007, the time period under review.  See 38 C.F.R. § 4.117 (2014).

Although there is no specific diagnostic code for hypogammaglobulinemia, 38 C.F.R. § 4.20 allows for analogous ratings of an "unlisted condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  However, it further provides that "[c]onjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin."  Id.  

Accordingly, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  In this instance, the RO assigned a rating under 38 C.F.R. § 4.117, Diagnostic Code 7716-7702, to indicate it was rating hypogammaglobulinemia by analogy to aplastic anemia and acute agranulocytosis, respectively.  The Board notes that, pursuant to 38 C.F.R. § 4.27, it has recharacterized the assigned codes as 7799-7716 and 7799-7702, to reflect that hypogammaglobulinemia is an unlisted condition.

Under 38 C.F.R. § 4.117, Diagnostic Codes 7702 and 7716, a 60 percent evaluation is warranted for acute agranulocytosis or aplastic anemia requiring transfusion of platelets or red cells at least once every three months, or; infections recurring at least once every three months.  A 100 percent evaluation is warranted if bone marrow transplant is required, if transfusion of platelets or red cells at least once every six weeks is required, or if infections recur at least once every six weeks.

The Veteran was awarded a 100 percent disability rating from January 9, 2007, forward based on a finding that he experienced infections, primarily sinusitis, at least once every six weeks as a result of his service-connected hypogammaglobulinemia.  However, he asserts that he has experienced infections that medical professionals have primarily diagnosed as sinusitis at least once every six weeks since December 2003.  After review of the evidence of record, the Board finds that a 100 percent disability rating is warranted prior to January 9, 2007.

The evidence of record for the time period under review contains statements submitted by the Veteran detailing his treatment for sinus infections and the antibiotics he was prescribed for those infections prior to January 9, 2007, as well as private medical treatment records documenting sinus infections and courses of antibiotic treatment.  Treatment with antibiotics and/or flaring or resolving symptoms of sinus infection were reported by the Veteran or documented in treatment records in December 2003, February 2004, March 2004, May 2004, and June 2004.  In February 2010 correspondence, the Veteran stated he experienced similar symptoms from July 2004 to February 2005 and was administered antibiotics "off and on."  Congestion was noted during treatment in February 2005, and a sinus infection and treatment with antibiotics were documented in March 2005 and May 2005 treatment records.  Slight congestion was noted in an October 2005 treatment record, and the Veteran reported he was again treated with antibiotics for a sinus infection in November 2005.  A November 17, 2005 treatment record reported a flare of sinus symptoms over the "past few weeks."  

Clinicians' notes and the Veteran's reports indicate that his sinus symptoms continued over the holiday season and recurred in February and March 2006.  Additional treatment records indicate that his symptoms were still resolving in April 2006, and that he again experienced congestion the following month.  The Veteran reported receiving an additional course of antibiotics for sinus symptoms in June 2006, and his medical records also document treatment with antibiotics in August and September 2006.  A September 7, 2006 treatment note included a diagnosis of "persistent sinusitis," and a November 16, 2006 note indicated that the Veteran was recovering from a flare of symptoms that began three days prior, and that he was still receiving a course of antibiotics.  In his February 2010 correspondence, the Veteran reported completing the last of his antibiotics on November 27, 2006.  He stated he was still feeling poorly at that time and did not know if his symptoms would resolve.  On January 9, 2007, the Veteran was admitted to the hospital with a diagnosis of pneumonia.  He reported he had been experiencing recurrent pleuritic chest pain and a productive cough for five days.

The Veteran did not undergo a VA examination during the time period under review.  However, during an August 2008 VA examination, he provided an oral history of his symptoms from 1995, forward.  He described sinus infections that occurred at least once every two months, and stated that he required "frequent treatment with oral antibiotics."  The evidence of record also shows that, throughout the time period under review, the Veteran received immunoglobulin infusions every three weeks to treat his hypogammaglobulinemia.  The 2008 VA examiner noted, however, that the Veteran did not require blood transfusions.

The Board notes that the Veteran is competent to report the frequency of his observable respiratory symptomatology and the treatment he was prescribed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Viewing the competent and credible evidence of record, including both the medical evidence and the Veteran's reports, in its entirety, the Board finds that, resolving all doubt in his favor, the symptomatology caused by his hypogammaglobulinemia during the period prior to January 9, 2007 more nearly approximates infections recurring at least once every six weeks.  Accordingly, the Board finds that a 100 percent disability rating is warranted for the period prior to January 9, 2007.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49.


ORDER

An initial disability rating of 100 percent for hypogammaglobulinemia for the period prior to January 9, 2007 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


